Case 5:19-mj-03592 Document1 Filed on 12/25/19 in TXSD Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas

 

 

 

United States of America )
v. )
Ernesto Uriel LOPEZ-Ramirez ) Case No.

)

)

)

)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 24, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Mexico, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March |, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about December 24, 2019 the defendant Ernesto Uriel] LOPEZ-Ramirez was apprehended near Laredo, Texas. After a brief
interview it was determined that, Ernesto Uriel LOPEZ-Ramirez was an undocumented alien from Mexico and subsequently placed
under arrest. Further investigation revealed that Ernesto Uriel LOPEZ-Ramirez was previously REMOVED from the United States on
09/25/2019 at El Paso, Tx. There is no record that Ernesto Uriel LOPEZ-Ramirez has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

[ }continued on the attached sheet. /S/Joshua Steele

Complainant's signature

 

Joshua Steele Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: December 26, 2019

 

Judge's signature

City and state: Laredo, Texas Sam Sheldon _U.S. Magistrate Judge
Printed name and title

 
